Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 1/20/2022, see page 9 through 13 of the remarks, also telephone interview on February 24, 2022, with respect to amended claims 1, 15 and 22, have been fully considered and are persuasive, upon further consideration the double patenting rejection and rejection of 103(a) for claims 1-31, are hereby withdrawn.    
             The claims 1-31 are allowed.  

                                             EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Luke Y. Choi, Reg No. 76,846), on February 24, 2022, without traverse.


           The amended claims 1, 15 and 22 as follows: 
           Claim 1. (Currently Amended) A processor-implemented subject recognizing method, the method comprising:
           extracting feature points from a target image being received in addition to any one and any combination of a depth map and a disparity mapping associated with the target image;

           selectively grouping the extracted feature points into one or more groups based on the respectively measured movement information; 
           determining a type of subject present in at least one group of the one or more groups based on at least a portion of the subject present in the at least one group; and
           recognizing a subject included in the target image based on the determined type of subject.
           Claim 15. (Currently Amended) A processor-implemented subject recognizing method, the method comprising:
           extracting feature points from a target image being received in addition to any one and any combination of a depth map and a disparity mapping associated with the target image;
           determining coordinate position movement information of the extracted feature points;
           grouping the extracted feature points to generate plural groups of the extracted feature points, based on the determined coordinate position movement information of the extracted feature points;
           determining respective types of subjects included in each of the plural groups, including determining whether two or more groups of the plural groups that have determined identical types of subject include at least respective portions of a same subject; and
           recognizing a subject included in the target image based on the determined respective types of subjects.
           Claim 22. (Currently Amended) A subject recognizing apparatus, comprising:

           extract feature points from a target image being received in addition to any one and any combination of a depth map and a disparity mapping associated with the target image;
           respectively measure movement information of each of a plurality of the extracted feature points based on coordinate position movement of each of the plurality of the extracted feature points;
           selectively group the extracted feature points into one or more groups based on the respectively measured movement information; 
           determine a type of subject present in at least one group of the one or more groups based on at least a portion of the subject present in the at least one group; and
           recognize a subject included in the target image based on the determined type of subject.


                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the method may include extracting feature points from a target image, respectively measuring movement information of each of a plurality of the extracted feature points, selectively grouping the extracted feature points into one or more groups based on the respectively measured movement information, determining a type of subject present in at least one group of the one or more groups based on at least a portion of the subject present in the at least one group.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 15 and 22, the closest prior art of record (Vidal and Myeong), Vidal reference is directed to the field of classification of objects in images or sequences of images. Specifically, the present invention relates to a data structure and scoring method for use in such object classification, and Myeong reference is directed to an apparatus and method for estimating the pose of a mobile robot, and, 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Vidal and Myeong) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667     
February 24, 2022